DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
In light of the amendment received on 02/28/2022, the examiner withdraws the rejections of claims 39-58 on the ground of nonstatutory double patenting as being unpatentable over various claims of U.S. Patent No. 9885812. The examiner believes that the recitation of “wherein said light absorbing element is formed from a separate strip of material from said first and second materials that is coupled to at least one of said outer cell or said inner cell at the interface” from lines 10-12 of claim 39 distinguishes the claims over the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-44, 47-49, 51-52, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Colson (US 5974763) in view of Corey (US 6024819).
Regarding claim 39, Colson teaches (figs. 14-15) a covering for an architectural opening (10), said covering comprising: at least two cellular units coupled together (one cellular unit shown in fig. 14, and 

    PNG
    media_image1.png
    653
    1088
    media_image1.png
    Greyscale

	Corey teaches (fig. 18) a covering for an architectural opening (fig. 18) with a cellular unit comprising an outer cell and an inner cell (see annotated fig. 18 below) with a light absorbing element (114) that is formed from a separate strip of material from the outer cell and the inner cell that is 

    PNG
    media_image2.png
    290
    418
    media_image2.png
    Greyscale

Regarding claim 40, modified Colson teaches (figs. 14-15) that the outer cell includes an inner surface (see annotated fig. 14 above) facing towards said inner cell; said inner cell includes an outer surface (annotated fig. 14) facing towards said outer cell; and said light absorbing element (114 after the modification above) is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell (annotated fig. 14) at said interface defined between said outer cell and said inner cell.  
Regarding claim 41, modified Colson teaches (figs. 14-15) an attachment element (66) attaching said outer cell to said inner cell at said interface, said attachment element being separate (66 is a different component that is able to be separated from the light absorbing element) from the light absorbing element (114 after the modification).

	Regarding claim 43, modified Colson teaches (figs. 14-15) that the attachment element (66) comprises an adhesive (column 6 line 43) extending directly between said inner surface of aid outer cell and said outer surface of said inner cell (fig. 14).
	Regarding claim 44, modified Colson includes Corey that teaches (fig. 18) that the strip of material (the light absorbing element 114) is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell at said interface (see modification to claim 39).
Regarding claim 47, modified Colson teaches (figs. 14-15) that the outer cell is formed from a strip of the second cell material (see claim 39 rejection above) extending between a first edge (52’) and a second edge (56’); and said outer cell defines a gap (formed between 52’ and 56’) between said first and second edges through which a portion of said inner cell is exposed (fig. 14).
Regarding claim 48, modified Colson teaches (figs. 14-15) that a first portion (20) of said light absorbing element (114 after the modification) is positioned at said interface (annotated fig. 14) defined between said outer cell and said inner cell; and a second portion (the horizontal face) of said light absorbing element extends across at least a portion of said gap.
	Regarding claim 49, modified Colson teaches (figs. 14-15) that the second portion (the horizontal face) of the light absorbing element (114 after the modification) extends fully across said gap.
Regarding claim 51, modified Colson teaches (figs. 14-15) that the light absorbing element (114 after the modification) is configured to absorb at least a portion of the light passing through said outer cell (it is inherent that black-out material will absorb at least a portion of light passing through the outer cell at the interface because of the gap).

	Regarding claim 59, although modified Colson is silent on the material make up of light absorbing element 114, the examiner notes that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious. Therefore, the selection of a known material being formed from a strip of plastic material as claimed would have been obvious to use in modified Colson based on the material’s suitability for use in a window blind, as plastic materials are cheap and lightweight (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claims 60-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colson (US 5974763) in view of Halter (US 6807772).
Regarding claim 60, Colson teaches (figs. 14-15) a covering for an architectural opening (10), said covering comprising: at least two cellular units coupled together (one cellular unit shown in fig. 14, and fig. 15 shows multiple cellular units coupled together), each cellular unit including an outer cell (18) and an inner cell (36) at least partially received within said outer cell (fig. 14), the inner cell being formed from a first cell material and the outer cell being formed from a second cell material (fig. 14 shows the inner cell and outer cell made from different pieces of material); and a non-adhesive light absorbing element (24, the entire wall of the cells can be made of a “black-out material” see column 2 lines 61-64) in a localized area (the top surface of 24), the localized area being positioned at least partially at an interference defined between said outer cell and said inner cell upon assembly of the respective cellular unit (see annotated fig. 14 above). Colson does not teach that the light absorbing element is formed from a separate material that is applied to at least one of said first cell material or said second cell 
	Halter teaches (fig. 1) a covering for an architectural opening (fig. 1) with a light absorbing element (13) formed from a separate material (paint) that is applied to a material (column 2 lines 18-20 teach that the material can be made opaque by adding paint) wherein said light absorbing element (13) provides for increased light absorption (the darker color absorbs more light) at a localized area (the surface that gets painted) relative to a remainder (12) of the material. It would have been obvious to one of ordinary skill in the art to modify Colson by having the light absorbing element be formed from a separate material (i.e. paint) that is applied to the first cell material (in the localized area), wherein said light absorbing element provides for increased light absorption at the localized area relative to a remainder of the at least one of said first cell material forming said inner cell. This alteration provides the predictable and expected results of only applying the light absorbing element where needed, reducing the material required and saving the user money.
Regarding claim 61, modified Colson teaches (figs. 14-15) that the outer cell includes an inner surface (see annotated fig. 14 above) facing towards said inner cell; said inner cell includes an outer surface (annotated fig. 14) facing towards said outer cell; and said light absorbing element (13 after the modification above) is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell (annotated fig. 14) at said interface defined between said outer cell and said inner cell.  
Regarding claim 62, modified Colson teaches (figs. 14-15) an attachment element (66) attaching said outer cell to said inner cell at said interface, said attachment element being separate (66 is a different component that is able to be separated from the light absorbing element) from the light absorbing element (13 after the modification).

Regarding claim 64, modified Colson includes Halter which teaches (fig. 1) that said light absorbing element (13 after the modification) comprises at least a dye (the paint as described in column 2 lines 18-20, see the definition below from thefreedictionary.com) applied to the first cell material (see modification in claim 60).

    PNG
    media_image3.png
    71
    268
    media_image3.png
    Greyscale

Regarding claim 65, modified Colson teaches (figs. 14-15) that the outer cell is formed from a strip of the second cell material (see claim 39 rejection above) extending between a first edge (52’) and a second edge (56’); and said outer cell defines a gap (formed between 52’ and 56’) between said first and second edges through which a portion of said inner cell is exposed (fig. 14).
Regarding claim 66, modified Colson teaches (figs. 14-15) that a first portion (20) of said light absorbing element (13 after the modification) is positioned at said interface (annotated fig. 14) defined between said outer cell and said inner cell; and a second portion (the horizontal face) of said light absorbing element extends across at least a portion of said gap.
	Regarding claim 67, modified Colson teaches (figs. 14-15) that the second portion (the horizontal face) of the light absorbing element (13 after the modification) extends fully across said gap.
	Regarding claim 68, modified Colson teaches (figs. 14-15) that the light absorbing element (13 after the modification) is configured to absorb substantially every visible light wavelength incident on said light absorbing element (it is inherent that black-out material is configured to absorb substantially every visible light wavelength, otherwise any reflected wavelengths would render the material no longer “black-out material”).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634